Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The amendment filed on December 29, 2020 has been considered.

Specification

The disclosure is objected to because of the following informalities: “CPU … measures … (e.g., paragraph 0029, line 11; paragraph 0034, line 5; paragraph 0038, line 11). A CPU receives and/or computes but does not measure.
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one processor that measures the at least one orientation input from the at least one orientation module and the corresponding at least one response signal” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 2 shows a processor (CPU 104) communicating directly with memory (110). However, the not measure signals. Instead the processor receives signals from the orientation module (204a), but does not measure Orientation Input (214) and return signals 206a-n’, since these signals are already contained in the memory.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 9, 13, 18, and 19 are objected to because of the following informalities:
Claims 9, 13, 18, and 19, “processor … measures …” should be – processor … receives … --.
Claim 9, “the corresponding at least one response signal” (line 8) should be – [a resulting corresponding signal] “used to measure at least one orientation input” (lines 2-3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18, “measuring at least one orientation input comprising (i) at least one signal transmitted via at least one orientation module of a wearable device and (ii) a are transmitted by transducers (204-n) (paragraph 0034, lines 2-3).
Claim 9, “measures the at least one orientation input from the at least one orientation module and the corresponding at least one response signal” (lines 7-8) is not described in the original disclosure. Only the corresponding at least one response signal (206a-n’) (of the orientation input) is measured by the receiver (208) (see paragraph 0034, lines 1-2). The transmitted signals (206a-n) (of the orientation input) are transmitted by transducers (204-n) (paragraph 0034, lines 2-3).
Claim 7, the limitation of “determining, based in part on a time of flight of the first IR return signal and the second IR return signal and respective locations of the first IR proximity module and second IR proximity module on the wearable device, the body location on the body of the subject and the current orientation of the wearable device” is not described in sufficient detail by the original disclosure. The original disclosure describes “CPU 104 may then determine based on the ToF data and/or estimated distances calculated from IR return signals 216a-n, that wearable device 100 is either being worn in a left hand upright orientation on a left wrist of a subject or a right hand reverse orientation on a right wrist of the subject (paragraph 0042).” However, the 
Claims 15 and 20, “determining, based in part on a time of flight of the first IR return signal and the second IR return signal, the body location on the body of the subject and the current orientation of the wearable device” is not described in sufficient detail by the original disclosure. The original disclosure describes “CPU 104 may then determine based on the ToF data and/or estimated distances calculated from IR return signals 216a-n, that wearable device 100 is either being worn in a left hand upright orientation on a left wrist of a subject or a right hand reverse orientation on a right wrist of the subject (paragraph 0042).” However, the original specification does not describe in sufficient detail how the wearable device 100 is determined to either be worn in a left hand upright orientation on a left wrist of a subject or a right hand reverse orientation on a right wrist of the subject (current orientation of the wearable device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky et al. (US 2017/0003765) in view of Heiman et al. (US 2015/0199950).

Regarding claims 1, 9, and 18, Shedletsky et al. discloses a method and wearable device (Abstract) comprising:
	measuring at least one orientation input comprising (i) at least one signal transmitted (paragraph 0034, lines 1-5) via at least one orientation module (110) of a wearable device (100) (Abstract, lines 3-8);
	analyzing, via a processor (130) of the wearable device (100), the at least one orientation input (paragraph 0034, lines 1-5) to determine:
		a body location of the wearable device (paragraph 0027, lines 5-14), the body location being a current location at which the wearable device is being worn on a body of the subject (paragraph 0027, lines 5-9); and
		a current orientation of the wearable device at the body location (paragraph 0027, lines 14-15); and 
	configuring at least one output device of the wearable device for operation in the current orientation at the body location (Abstract, lines 8-13).



However, Shedletsky et al. does not disclose measuring at least one orientation input comprising (i) at least one signal transmitted via at least one orientation module of a wearable device and (ii) a corresponding at least one response signal captured via a receiver associated with the orientation module, the body location at least in part determined by a passage of the at least one signal transmitted by a component of at least one orientation module through a bone of a subject.

Heiman et al. discloses measuring at least one orientation input comprising (i) at least one signal (audio signal, paragraph 0036, line 5) transmitted via at least one orientation module (400) of a wearable device (400 is a wearable device, paragraph 0030, lines 4-5) (Fig. 4) and (ii) a corresponding at least one response signal (vibrations in bones caused by audio, paragraph 0036, lines 8-11) captured via a receiver (450) associated with the orientation module (Fig. 5), the body location at least in part determined by a passage of the at least one signal transmitted by a component (430/440) of at least one orientation module (400) through a bone (470) of a subject (user) (paragraph 0037, lines 9-14; Fig. 4).



Regarding claim 17, Shedletsky et al. discloses the chassis of the wearable device is
contoured in a physical shape that is adapted for wearing on a human body (Fig. 2)
with one surface aligned adjacent to an epidermis of the human body when properly
worn (Fig. 2). 
	
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky et al. in view of Heiman et al. as applied to claims 1 and 9 above, and further in view of Breedvelt-Schouten et al. (US 2015/0355677).

Regarding claims 6 and 14, Shedletsky et al. as modified by Heiman et al., discloses the claimed limitations as discussed above except:
	a first infrared (IR) proximity module that is attached to a first side of the wearable device and aligned in a first direction; and
	a second IR proximity module that is attached to a second side of the wearable device and aligned in a second direction that is opposite the first direction.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Shedletsky et al. as modified with a first infrared (IR) proximity module and a second IR proximity module as disclosed by Breedvelt-Schouten et al. for the purpose of providing positioning data that describe a physical three-dimensional orientation of the wearable device.

	Prior Art Note

Claims 2-5, 7, 8, 10-13, 15, 16, 19, and 20 do not have prior art rejections.
The combination as claimed wherein a method and wearable device comprising analyzing a plurality of characteristics of the at least one second signal to determine whether the at least one second signal comprises characteristics that correspond to a passage of the at least one first signal through the at least one bone of a subject; and in response to the analysis indicating the at least one first signal has passed through at .

Response to Arguments

Applicant's arguments filed on December 29, 2020 have been fully considered but they are not persuasive.
With regard to the allowable subject matter, Applicants argue “in particular the independent claims, which were rejected by Examiner, Applicants have amended these claims to better recite the novel features that are provided within the specification, e.g., paragraph [0034]. As now amended, the independent claims recite allowable features.”
Examiner’s position is that amended independent claims 1, 9, and 18 do not recite allowable features since they are rejected under 35 USC 103 as being unpatentable over Shedletsky et al. in view of Heiman et al., as discussed above.
With regard to the rejection under 35 USC 103, Applicants argue “[a]s stated in the above section of the response, Applicants have amended the claims to now recite features that are novel and not subject to the present rejections. That is, Applicants amended claims are not rendered obvious by the proffered combinations of references, at least based on the incorporation of the additional features to the independent claims.”
Examiner’s position is that independent claims 1, 9, and 18 are rejected under 35 USC 103 as being unpatentable over Shedletsky et al. in view of Heiman et al., as 
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).